Citation Nr: 1209180	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  07-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to service connection for a cystic lump on the left scrotum.

3.  Entitlement to service connection for numbness and tingling of the left first and third digits.

4.  Entitlement to service connection for numbness and tingling of the right first and third digits.

5.  Entitlement to service connection for residuals of left ear infections.

6.  Entitlement to an initial increased rating for colonic diverticulosis, esophageal ulcer, gastritis, gastroesophageal reflux disease (GERD), and hiatal hernia, currently rated 10 percent disabling.

7.  Entitlement to an initial increased rating for degenerative disc and joint disease, thoracolumbar spine, currently rated 10 percent disabling.

8.  Entitlement to an initial increased rating for degenerative disc and joint disease, cervical spine, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A timely notice of disagreement was filed in January 2007, a statement of the case was issued in January 2007, and a substantive appeal was received in March 2007.  The Veteran testified at a Board hearing in September 2011; the transcript is of record.

At the Board hearing, the Veteran provided testimony pertaining to a claim of service connection for hearing loss and requested a VA examination pertaining to an etiological relationship to service.  The Board notes that entitlement to service connection for left ear hearing loss was denied in a May 2010 rating decision; the Veteran did not file a notice of disagreement.  See 38 U.S.C.A. § 7105.  Thus, the Board does not have jurisdiction of this issue.  The Board will construe the testimony as a claim of service connection for bilateral hearing loss, and this issue is referred to the RO for appropriate action.

In a December 2011 submission, the Veteran raised the issue of entitlement to service connection for headaches due to his service-connected cervical spine disability.  This issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  In the submission, the Veteran also provided argument pertaining to his service-connected hemorrhoids, which could be construed as an increased rating claim.  This issue is also referred to the AOJ for appropriate action.

The issues of (1) entitlement to service connection for numbness and tingling of the left first and third digits; (2) entitlement to service connection for numbness and tingling of the right first and third digits; (3) entitlement to service connection for residuals of left ear infections; (4) entitlement to an initial increased rating for colonic diverticulosis, esophageal ulcer, gastritis, GERD, and hiatal hernia; (5) entitlement to an initial increased rating for degenerative disc and joint disease, thoracolumbar spine; and, (6) entitlement to an initial increased rating for degenerative disc and joint disease, cervical spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a chronic left hip disability.

2.  The Veteran does not have a chronic disability of the left scrotum, to include a cystic lump.
CONCLUSIONS OF LAW

1.  Left hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Cystic lump on the left scrotum was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In December 2004 and May 2005, VCAA letters were issued to the Veteran with regard to his claims of service connection for left hip disability and left scrotum disability.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims of service connection, but there has been no notice of the types of evidence necessary to establish a disability rating and an effective date.  Despite the inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision on the two issues being decided herein.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Since the Board concludes below that the preponderance of the evidence is against entitlement to service connection, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records and post-service VA outpatient and private treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claims of service connection for left hip disability and left scrotum disability.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In January 2005 and April 2009, the Veteran was afforded VA examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed in detail below, neither examiner provided a chronic diagnosis.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the left hip and left scrotum issues in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Left hip disability

Service connection has been established for thoracic spine disability, rated 10 percent disabling.  The Veteran asserts that he has a left hip disability caused by or aggravated by his thoracic spine disability.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation (where a service-connected disability is aggravating a non-service-connected disability) is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A January 1997 service treatment record reflects a direct blow to the left hip.  A February 2000 x-ray examination of the hips was normal.  In July 2000, the Veteran complained of left hip pain.

In January 2005, the Veteran underwent a VA examination.  The Veteran reported that he had pain in the left hip and stated that he did not know if it was related to groin pain or his back.  He described being prevented from running and doing strenuous exercise for extended periods of time.  The Veteran reported he had been put on Amitriptyline.  He reported that his left hip was weak and that he had lost range of motion.  He denied locking and giving away but reported lack of endurance and fatigability.  The Veteran also reported having pain.  He denied using a brace or support.  Upon physical examination, the examiner found no pathology to render diagnosis for left hip pain, normal range of motion, and no abnormality detected.  

In April 2009, the Veteran underwent another VA examination.  The Veteran stated that the condition had existed for 15 years.  He denied that the condition was due to injury or trauma.  He reported experiencing pain in the left hip, which occurred two times per week and lasted for two days.  The Veteran stated the pain traveled down the left leg.  He described the pain as aching and sharp.  An x-ray examination of the left hip showed phleboliths in the pelvis but was otherwise negative.  The examiner stated that there was no pathology to render a diagnosis.  

While acknowledging the Veteran's complaints of left hip pain during service and following service, which he attributes to his service-connected thoracic spine disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a left hip disability.  Both the January 2005 and April 2009 VA examiners concluded there were no objective findings of a chronic disability due to such pain to diagnose a disability.  Additionally, an April 2009 x-ray examination was negative.  Likewise, a February 2000 in-service x-ray examination was negative, and no diagnosis was rendered.  The Veteran has also not submitted any post-service medical evidence reflecting treatment for a left hip disability.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In the absence of proof of a current disability of a chronic left hip disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic left hip disability, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a chronic left hip disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has a left hip disability that is due to his service-connected thoracic spine disability.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 
In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his left hip, and the Board finds his assertions of pain to be credible.  The Veteran, however, is not competent to provide an opinion of a current disability, as he does not have the requisite medical expertise.  As discussed, the VA examination reports are negative for objective findings of a chronic disability.  The Veteran's contentions of a chronic disability are outweighed by the objective clinical findings and conclusions made by medical professionals.  

Without a diagnosed chronic disability associated with the left hip, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for left hip disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board notes for the record that entitlement to an increased rating for thoracic spine disability is addressed in the Remand below, and the presence of any left lower extremity sciatica/radiculopathy will be addressed on VA examination.

Cyst, left scrotum

A February 2001 clinical record reflects complaints of lower left quadrant and testicular pain for the past 18 months.  The Veteran reported the initial complaint as a spontaneous onset of dull pain in the left testicle, which pain had now radiated into the left inguinal region and felt like a pinching sensation.  The impression was inguinal pain.  The examiner wrote that the nature of complaints and exam suggested a hernia, epididymitis, or possible prostatic process.  A March 2002 service clinical record reflects the Veteran's complaint of pain in bilateral upper legs for approximately six months with a history of left lower quadrant and testicular pain for over two and one-half years.  He reported the initial complaint as a spontaneous onset of dull pain in the left testicle, and that the pain had radiated into the left inguinal region and felt like a pinching sensation.  The pain was worse with physical training and particularly running.  The pain was aggravated by movement especially of his legs and was less with standing.  A January 2003 service clinical record reflects a consultation for small cystic lump over left scrotal skin for past three years, which was getting larger.  The Veteran denied any pain.  The provisional diagnosis was cystic lump scrotum, left.  

In January 2005, the Veteran underwent a VA examination.  He reported a cyst of the left scrotum which was still present.  On physical examination, testicles were descended bilaterally, right approximately 4 centimeters.  There was noted tenderness to palpation of the testicle, no palpable hernia apparent of the left, measuring approximately 3.5 centimeters, no palpable mass of the scrotal sac or the testicular area, normal epididymis and spermatic cord bilaterally.  There was no palpable hernia of the left.  The Veteran indicated that he had sharp pain with palpation of the right greater than the left, and there was slight pain of the left also.  Per the Veteran, he reported that a left scrotal cyst was present, but it was not apparent or palpable on assessment.  

In April 2009, the Veteran underwent a VA examination.  The Veteran reported that a cystic lump, left scrotum, had existed for 10 years.  During the day he urinates three times at intervals of 3 to 4 hours and during the night he urinates 1 times at intervals of 6 to 7 hours.  He does not have problems starting urination.  He does not have any urinary incontinence.  He reported no impotence.  The Veteran reported that he does not experience any functional impairment from this condition.  A genital examination was performed.  Examination of the penis and testicles revealed normal findings.  For the claimed condition cystic lump left scrotum, there was no diagnosis because there was no pathology to render a diagnosis.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a cystic lump on the left scrotum.  The Board acknowledges that service treatment records reflect testicular pain and a January 2003 service treatment record reflects findings of a small cystic lump over left scrotal skin for the past three years getting larger.  A diagnosis of cystic lump of the left scrotum was rendered.  However, while acknowledging the Veteran's complaints of pain and findings of a left scrotum cyst in service, on examination in January 2005, two years after the in-service diagnosis and four months after separation from service, a left scrotal cyst was not detected on physical examination.  Likewise, on VA examination in April 2009 (over four years later), a cyst was also not detected.  VA outpatient treatment records do not otherwise reflect the presence of a left scrotum cyst, nor a disabling condition of the left scrotum.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v, 259 F.3d at 1361.

In the absence of proof of a current disability of a chronic left scrotum disability, there can be no valid claim.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  A veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a left scrotum disability, the Board must conclude the Veteran does not currently suffer from such a disability.  Without a chronic left scrotum disability, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333.

The Board has considered the Veteran's contention that he has a left scrotum disability.  In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his scrotum, and the Board finds his assertions of pain experienced to be credible.  The Veteran, however, is not competent to provide an opinion of a current disability, as he does not have the requisite medical expertise.  As discussed, the VA examination reports are negative for objective findings of a chronic disability.  The Veteran's contentions of a chronic disability are outweighed by the objective clinical findings and conclusions made by medical professionals.  

Without a diagnosed chronic disability associated with the left scrotum, there can be no valid claim of service connection.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for cystic lump, left scrotum disability must be denied.  See Gilbert, 1 Vet. App 49.


ORDER

Entitlement to service connection for left hip disability is denied.

Entitlement to service connection for cystic lump, left scrotum, is denied.


REMAND

Left ear infection

The Veteran has reported post-service left ear pain and infection.

Service treatment records reflect that the Veteran had an ear infection in August 1979; he had bilateral otitis media in February 1984; he had left otitis in October 1998 and June 2001; and, he had left otitis externa in January 2003, April 2003, and June 2003.  

A January 2005 VA general examination reflects a diagnosis of otitis media, condition resolved.  The examiner did not review the claims folder.

A January 2005 VA dental examination report reflects an impression of possible left temporomandibular joint (TMJ) dysfunction of uncertain origin or possible left ear problem causing/contributing to pain.  

Service connection is in effect for left TMJ dysfunction, rated noncompensably disabling.

A January 2005 VA examination report reflects likely TMJ arthritis which is likely causing his ear pain.  Physical examination of the left ear was essentially normal, although there was a small amount of cerumen in the ear canal.  

A January 2005 VA audiological examination reflects normal hearing bilaterally with chief complaints of pain and ear infections in the left ear.  The examiner did not review the claims folder.

An August 2009 QTC report reflects that with regard to the Veteran's claimed left ear infection, the condition had resolved with proper treatment.  The examiner specifically diagnosed otitis externa, resolved.  The examiner also opined that the Veteran's bilateral hearing loss was due to service.  The examiner did not review the claims folder.  In a September 2009 addendum opinion, the VA examiner noted review of the claims folder.  The examiner stated that his bilateral hearing loss was not due to the Veteran's treatment of ear infections that the Veteran experienced during service.  He stated the Veteran's hearing loss was not a consistent type to be associated with chronic recurrent otitis media.  The examiner acknowledged that the Veteran was seen multiple times for chronic otitis media, but did not offer a further opinion with regard to the nature and etiology of his claimed left ear infection.  

The Veteran has undergone several VA examinations which address his claimed left ear infection; however, none of the VA examinations have reviewed the Veteran's service treatment records in conjunction with the examination of the ears.  A factor in assessing the probative value of a medical opinion is the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  The August 2009 examiner acknowledged the Veteran's in-service ear infections, and referenced "chronic" otitis media; however, he failed to provide a further opinion.  The characterization of his otitis media suffered in service as "chronic" conflicts with the prior findings of resolved otitis externa.  Thus, the Board has determined that the Veteran should be afforded a new VA examination, which includes review of the service treatments in conjunction with the physical examination, to determine the nature, status, and etiology of his claimed left ear infection.


Numbness and tingling, bilateral upper extremities

The Veteran claims entitlement to service connection for numbness and tingling in his upper extremities, to include the first and third digits, which he asserts is due to his service-connected cervical and thoracic spine disabilities.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation (where a service-connected disability is aggravating a non-service-connected disability) is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A January 2005 VA examination report reflects an assessment of paresthesias, numbness and tingling of the thumbs and middle fingers of the right and left hands since 1993, unresolved, with continuous complaint of intermittent paresthesias, but a normal examination.  The examiner did not review the claims folder and the assessment conflicts with the objective findings of a normal examination.  

A November 2005 treatment record from John Randolph Medical Center reflects that the Veteran sought treatment for chest pain.  The record reflects that he was seen at the Chippenham Medical Center emergency room the prior day for chest pain.  The Veteran asserts that he was seen at Chippenham for chest pain, but this also included complaints of numbness and tingling in his upper extremities.  In response to a VA record request, in April 2007 Chippenham responded that there were no records pertaining to "hand pain."  As the Veteran's complaints pertaining to the upper extremities are not isolated to the hands, the Board has determined that another attempt should be made to obtain all of the Veteran's treatment records from Chippenham.

In May 2008, the Veteran was admitted to the Richmond VA Medical Center (VAMC) for complaints of chest pain.  During such admission, he complained of numbness and tingling in his left and right arms, especially his left arm.

An April 2009 general VA examination reflects no pathology with regard to the claimed numbness and tingling of the first and third digits.  A neurological examination of the upper extremities appeared normal; however, it is not clear that it was extensive neurological examination.  The examiner did not review the claims folder.

The Board has determined that the Veteran should be afforded a VA neurological examination to assess whether he has numbness or tingling of the upper extremities as a result of his service-connected thoracic spine and cervical spine disabilities.  

Thoracic and cervical spine

The Veteran underwent VA examinations in January 2005 and April 2009.  The April 2009 VA examiner stated that the joint function of the thoracic and cervical spine was additionally limited by the pain after repetitive use; however, the examiner then stated that there was no additional limitation in degree.  Moreover, there is no indication that the Veteran has undergone an orthopedic examination to assess the severity of his thoracic and cervical spine disabilities.  Notwithstanding this, at the September 2011 Board hearing, the Veteran indicated that his thoracic and cervical spine disabilities had worsened.  In order to more accurately reflect the current level of the Veteran's thoracic and spine disabilities, the Board believes that an examination and opinion is necessary.  See 38 C.F.R. § 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).

Colonic diverticulosis, esophageal ulcer, gastritis, GERD, hiatal hernia

The Veteran underwent VA examinations in January 2005 and April 2009.  There is no indication that the Veteran has undergone an examination with a physician with appropriate expertise, such as a gastroenterologist, to assess the severity of the service-connected gastrointestinal disability.  Notwithstanding this, at the September 2011 Board hearing, the Veteran indicated that his disability had worsened.  In order to more accurately reflect the current level of the Veteran's disability, the Board believes that an examination and opinion is necessary.  See 38 C.F.R. § 3.159(c)(4); see also Green, 1 Vet. App. 121.

In light of these matters being remanded, updated VA outpatient treatment records should be obtained from the VA Medical Center (VAMC) in Richmond, Virginia, from December 12, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of these matters being remanded, the RO/AMC should also ensure that the Veteran receives proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  Proper notice that notifies him of the evidence and information necessary to support his claims must be issued to the Veteran.  Along with ensuring proper VCAA notice pertaining to his claim, VA is also instructed to provide proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the Veteran that a disability rating and an effective date will be assigned if service connection is granted, and that an effective date will be assigned if an increased rating is granted, and such notice should also include an explanation as to the type of evidence that is needed to establish a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his claims of service connection and increased rating claims, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date as it pertains to his service connection and increased rating claims, as outlined by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Updated VA outpatient treatment records from the Richmond VAMC should be obtained from December 12, 2009 to the present time.

3.  Upon obtaining an appropriate release from the Veteran, the entirety of the Veteran's treatment records should be obtained from Chippenham Medical Center from November 2005.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  AFTER completion of the above, schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed left ear disability.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Does the Veteran have a left ear disability, to include otitis media, otitis externa, or any residuals thereof;

b)  Is any disability of the left ear at least as likely as not (a 50 percent or higher degree of probability) due to his in-service ear problems?

Consideration should be given to the service treatment records summarized hereinabove reflecting treatment for otitis media/externa, and the post-service clinical records.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

5.  The Veteran should be afforded a neurological examination to assess the nature and etiology of any numbness and weakness of the upper extremities, and the presence and etiology of any lower extremity radiculopathy/sciatica.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Does the Veteran have a disability manifested by numbness and weakness of the upper extremities, to include the first and third digits of the hands?  

b)  For any disability diagnosed, is it at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected thoracic spine disability and/or cervical spine disability ?

c)  For any disability diagnosed, has it at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in severity due to service-connected thoracic spine disability and/or cervical spine disability?
	
Consideration should be given to post-service medical records reflecting complaints of numbness and weakness of the upper extremities, and lay statements of the Veteran.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

The examiner should also indicate whether the Veteran has radiculopathy and/or sciatica of the left or right lower extremities due to service-connected thoracic spine disability and/or cervical spine disability.

6.  The Veteran should be afforded an orthopedic examination with an orthopedist to determine the severity of his lumbar and cervical spine disabilities.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

7.  Schedule the Veteran for VA examination to determine the current severity of his service-connected colonic diverticulosis, esophageal ulcer, gastritis, GERD, hiatal hernia.  The claims folder should be made available to the examiner(s) for review and all necessary testing should be conducted.  All indicated studies and diagnostic testing should be performed.  

The examiner should specifically state whether any hernia is large or small, whether it is recurrent, well supported under ordinary conditions, readily reducible by truss or belt, an/or operable.  

The examination report should clearly address whether the veteran has recurrent epigastric distress with dysphagia; pyrosis; regurgitation; substernal or arm or shoulder pain; pain; vomiting; material weight loss; hematemesis; melena; anemia; or, any other symptom combinations productive of severe impairment of health.

8.  After completion of the above, the RO/AMC should adjudicate the issues of entitlement to service connection for left ear infection; entitlement to service connection for numbness and tingling of the upper extremities, to include the first and third digits, claimed as due to thoracic and cervical spine disabilities, pursuant to 38 C.F.R. § 3.310; entitlement to an increased rating for thoracic spine disability; entitlement to an increased rating for cervical spine disability; and, entitlement to service connection for gastrointestinal disability.   The Veteran and his representative should be notified of the decision and of his appellate rights.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


